Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 6/27/2022 has been entered. Claim(s) 1-50 is/are pending in the application.

Information Disclosure Statement
Applicant should note that a large number of references in the attached IDS’ have been considered by the Examiner in the same manner as other documents in the Office Search files are considered by the Examiner while conducting a search of the prior art. See MPEP 609.04-609.05. 
However, Applicant is requested to point out any particular references in the large number of references which they believe may be of particular relevance to the instant claimed invention in response to the this office action to help expedite prosecution. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17, 19-34, 36-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran (U.S. Patent App Pub 20140164486) in view of St. Pierre (U.S. Patent 10534629).

	Regarding claim 1,
Ravichandran teaches at least one non-transitory computer-readable storage medium including instructions that, when executed by a computing node, cause the computing node to: (See paragraphs 142, 158, 161, Ravichandran)
receive a request to deploy an application to a first service domain on a first computing platform and a second service domain hosted on a second computing platform having a different architecture than the first computing platform, wherein the application utilizes a service; and (See paragraphs 61, 54, 67,  Ravichandran teaches receiving a request to deploy an application on a particular domain/architecture)
deploy the service on the first and second service domains; and (See paragraphs 14, 15, 76, 147, Ravichandran teaches deploying a service onto a first and second website hosting architecture)
deploy the application on the first and second service domains. See paragraphs 14, 15, 76, 147, Ravichandran teaches deploying an application onto a first and second website hosting architecture)
Ravichandran does not explicitly teach but St. Pierre  teaches deploy the application on the first and second service domains, wherein the first and second service domains provide a common platform to host the service and the application. (See column 9 line 60 to column 10 line 15, claim 11, column 4 line 57 – column 5 line 44, St. Pierre teches a common platform to host services deployed )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of St. Pierre with Ravichandran because both deal with abstract layer processing. The advantage of incorporating the above limitation(s) of St. Pierre into Ravichandran  is that St. Pierre teaches enabling realizing common abstraction for data storage serves to maximize storage resource utilization for workloads of the virtual data services and reduce a probability of creating inaccessible islands of resources by allowing access to storage resources by a server node in a cluster of server nodes., therefore making the overall system more robust and efficient. (See column 1, St. Pierre)
*Examiner’s note: The receiving step and the two deploying steps are disjoint and therefore the claim limitations are not necessarily linked.

	Regarding claim 3,
Ravichandran and St. Pierre  teach the at least one computer-readable storage medium of claim 1, wherein the instructions further cause the computing node to deploy a third service domain to a third computing platform having an architecture different than the first and second computing platforms in response to receipt of a request to generate the third service domain. (See paragraphs155, 156, Ravichandran teaches third architecture different than the first and second architectures) 

	Regarding claim 4,
Ravichandran and St. Pierre  teach the at least one computer-readable storage medium of claim 1, wherein the instructions further cause the computing node to deploy the first service domain to a cloud computing platform, a computing node cluster platform, a bare metal platform, or an edge platform as the first computing platform.(See paragraphs 55-56, Ravichandran teaches bare metal platform, cloud computing platform)

	Regarding claim 5,
Ravichandran and St. Pierre  teach the at least one computer-readable storage medium of claim 1, wherein the instructions further cause the computing node to receive at least one of a containerized application, a data pipeline, or a machine learning model, as the application. .(See paragraphs 78, 127, Ravichandran teaches containerized application)

	Regarding claim 6,
Ravichandran and St. Pierre  teach the at least one computer-readable storage medium of claim 1, wherein the instructions further cause the computing node to deploy at least one of a runtime service, a data service, or a tool to the first and second service domains. (See paragraphs 68, 93, Ravichandran teaches tools deployed )

	Regarding claim 7,
Ravichandran and St. Pierre  teach the at least one computer-readable storage medium of claim 1, wherein the instructions further cause the computing node to deploy the first and second service domains to the first and second computing platforms, respectively. (See paragraphs 14, 15, 76, 147, Ravichandran teaches deploying a service onto a first and second website hosting architecture)

	Regarding claim 8,
Ravichandran and St. Pierre  teach the at least one computer-readable storage medium of claim 7, wherein the instructions further cause the computing node to start a first virtual machine on the first computing platform to deploy the first service domain. (See paragraphs 76, 108, Ravichandran teaches starting a virtual machine)

	Regarding claim 9,
Ravichandran and St. Pierre  teach the at least one computer-readable storage medium of claim 7, wherein the instructions further cause the computing node to provide a platform as a service software stack to the first computing platform to deploy the first service domain. (See paragraphs 13, 104, Ravichandran teaches software stacks)

	Regarding claim 11,
Ravichandran teaches a system, comprising: a first service domain hosted on a first computing platform having a first architecture, wherein the first service domain includes a set of services; (See paragraphs 14, 15, 76, 147, Ravichandran teaches deploying a service onto a first and second website hosting architecture)
a second service domain hosted on a second computing platform having a second architecture, wherein the second service domain includes the set of services; and (See paragraphs 14, 15, 76, 147, Ravichandran teaches deploying an application onto a first and second website hosting architecture)
a platform-as-a-service (PaaS) manager hosted on a computing node, wherein, in response to receipt of a request from a user to install the first and second service domains on the first and second computing platforms, respectively, the PaaS manager is configured to generate the first service domain for installation on the first computing platform based on the first architecture and generate the first service domain for installation on the second computing platform based on the second architecture. (See paragraphs 14-15, 108, Ravichandran teaches generating first services for a first domain and second service for a second domain)
Ravichandran does not explicitly teach but St. Pierre teaches the PaaS manager being further configured to deploy an application or a service on the first and second service domains, wherein the first and second service domains provide a common platform to host the service and the application.(See column 9 line 60 to column 10 line 15, claim 11, column 4 line 57 – column 5 line 44, St. Pierre teaches a common platform to host services deployed )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of St. Pierre with Ravichandran because both deal with abstract layer processing. The advantage of incorporating the above limitation(s) of St. Pierre into Ravichandran  is that St. Pierre teaches enabling realizing common abstraction for data storage serves to maximize storage resource utilization for workloads of the virtual data services and reduce a probability of creating inaccessible islands of resources by allowing access to storage resources by a server node in a cluster of server nodes., therefore making the overall system more robust and efficient. (See column 1, St. Pierre)
*Examiner’s note: The receiving step and the two deploying steps are disjoint and therefore the claim limitations are not necessarily linked.

	Regarding claim 12,
Ravichandran and St. Pierre  teach the system of claim 11, wherein the PaaS manager is configured to generate the first service domain for installation on the first computing platform having a first cloud architecture and generate the first service domain for installation on the second computing platform having a second cloud architecture. (See paragraphs 14, 15, 164,, Ravichandran teaches deploying an application onto a first and second website hosting architecture)

	Regarding claim 13,
Ravichandran and St. Pierre  teach the system of claim 11, wherein the PaaS Manager is further configured to deploy an application on the first and second service domains in response to receipt of a request to deploy the application to the first and second service domains, wherein the application utilizes a service of the set of services. (See paragraphs 155, 156, 164 Ravichandran teaches using a service of a set of services)

	Regarding claim 14,
Ravichandran and St. Pierre  teach the system of claim 11, wherein, in response to receipt of a request from the user to install a third service domain on a third computing platform, the PaaS manager is configured to generate a third service domain for installation on the third computing platform having an architecture different than the first and second computing platforms. (See paragraphs155, 156, 164, Ravichandran teaches third architecture different than the first and second architectures)

	Regarding claim 15,
Ravichandran and St. Pierre  teach the system of claim 11, wherein the PaaS manager is further configured to receive at least one of a containerized application, a data pipeline, or a machine learning model for installation on one of the first and second service domains. (See paragraphs 78, 127, 164,  Ravichandran teaches containerized application)

	Regarding claim 16,
Ravichandran and St. Pierre  teach the system of claim 11, wherein the PaaS manager is configured to include at least one of a runtime service, a data service, or a tool in the set of services. (See paragraphs 68, 93, 164 Ravichandran teaches tools deployed )

	Regarding claim 17,
Ravichandran and St. Pierre  teach the system of claim 11, wherein the first service domain is installed in a virtual machine hosted on the first computing platform. (See paragraphs 76, 108, 164 Ravichandran teaches starting a virtual machine)

Claims 19-28 list all the same elements of claims 1-10, but in method form rather than medium form.  Therefore, the supporting rationale of the rejection to claims 1-10 applies equally as well to claims 19-28. 

	Regarding claim 29,
Ravichandran and St. Pierre  teach the at least one computer-readable storage medium of claim 7, wherein the instructions further cause the computing node to deploy the first service domain to the first computing platform having a first architecture and the second service domain to that second computing platform having the second architecture, the first service domain including platform-specific software configured to operate on the first architecture, and the second service domain including platform-specific software configured to operate on the second architecture. (See paragraphs 132, 108, 164 Ravichandran teaches a virtual machines and or other software handing the first and second architecture which are different )

	Regarding claim 30,
Ravichandran and St. Pierre  teach the at least one computer-readable storage medium of claim 29, wherein the instructions further cause the computing node to deploy the service to first service domain based on a determination that the platform-specific software of the first service domain is capable of hosting the service.(See paragraphs 132, 108, 164 Ravichandran teaches a software deployed capable of hosting the service)

	Regarding claim 31,
Ravichandran and St. Pierre  teach the system of claim 11, wherein the first service domain includes platform-specific software configured to operate on the first architecture and the second service domain includes platform-specific software configured to operate on the second architecture. (See paragraphs 61, 54, 67,  Ravichandran teaches first architecture and second architecture being operated using software)

Claims 32-33 list all the same elements of claims 28-29, but in method form rather than medium form.  Therefore, the supporting rationale of the rejection to claims 28-29 applies equally as well to claims 32-33. 

	Regarding claim 34,
Ravichandran teaches a system, comprising: a first service domain hosted on a first computing platform having a first architecture, wherein the first service domain includes platform-specific software configured to operate on the first architecture; (See paragraphs 14, 15, 76, 147, Ravichandran teaches deploying a service onto a first and second website hosting architecture)
a second service domain hosted on a second computing platform having a second architecture, wherein the second service domain includes platform-specific software configured to operate on the second architecture, wherein the second architecture is different than the first architecture; and (See paragraphs 14, 15, 76, 147, Ravichandran teaches deploying an application onto a first and second website hosting architecture)
a platform-as-a-service (PaaS) manager hosted on a computing node, wherein the PaaS manager is configured to deploy the first service domain to the first computing platform and the second service domain to that second computing platform, wherein the PaaS manager is configured to receive request to deploy an application to the first service domain and the second service domain hosted, wherein the application utilizes a service included in the first and second service domains, wherein, in response to the request, the PaaS manager is configured to deploy the service on the first and second service domains and deploy the application on the first and second service domains. (See paragraphs 14-15, 108, Ravichandran teaches generating first services for a first domain and second service for a second domain)
Ravichandran does not explicitly teach but St, Pierre  teaches wherein the first and second service domains provide a common platform to host the service and the application. (See column 9 line 60 to column 10 line 15, claim 11, column 4 line 57 – column 5 line 44, St. Pierre teaches a common platform to host services deployed )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of St. Pierre with Ravichandran because both deal with abstract layer processing. The advantage of incorporating the above limitation(s) of St. Pierre into Ravichandran  is that St. Pierre teaches enabling realizing common abstraction for data storage serves to maximize storage resource utilization for workloads of the virtual data services and reduce a probability of creating inaccessible islands of resources by allowing access to storage resources by a server node in a cluster of server nodes., therefore making the overall system more robust and efficient. (See column 1, St. Pierre)
*Examiner’s note: The receiving step and the two deploying steps are disjoint and therefore the claim limitations are not necessarily linked.

	Regarding claim 36,
Ravichandran and St. Pierre  teach the system of claim 34, wherein the PaaS manager is configured to deploy the first service domain to a cloud computing platform, a computing node cluster platform, a bare metal platform, or an edge platform as the first computing platform. (See paragraphs 55-56, Ravichandran teaches bare metal platform, cloud computing platform)

	Regarding claim 37,
Ravichandran and St. Pierre  teach the system of claim 34, wherein the PaaS manager is configured to receive at least one of a containerized application, a data pipeline, or a machine learning model, as the application. (See paragraphs 78, 127, 164,  Ravichandran teaches containerized application)

	Regarding claim 38,
Ravichandran and St. Pierre  teach the system of claim 34, wherein the PaaS manager is configured to start a first virtual machine on the first computing platform to deploy the first service domain. (See paragraphs 76, 108, Ravichandran teaches starting a virtual machine)

Regarding claim 39,
Ravichandran and St. Pierre  teach at least one computer-readable storage medium of claim 1. St Pierre further teaches the wherein the first computing platform includes a different host operating system than the second computing platform. (See column 14 lines 18-63, column 10 line 63-column 11 line 37, St. Pierre teaches different hosts and OS’) See motivation to combine for claim 1.
	Regarding claim 40,
Ravichandran and St. Pierre  teach at least one computer-readable storage medium of claim 1. St Pierre further teaches the wherein the first computing platform includes a different hypervisor than the second computing platform. (See column 14 lines 18-63, column 10 line 63-column 11 line 37, St. Pierre teaches multiple hypervisors) See motivation to combine for claim 1.
	Regarding claim 41,
Ravichandran and St. Pierre  teach at least one computer-readable storage medium of claim 1. St Pierre further teaches the wherein the first computing platform comprises a cloud platform and the second computing platform comprises a bare metal platform. (See column 14 lines 18-63, column 10 line 63-column 11 line 37, St. Pierre teaches a bare metal platform) See motivation to combine for claim 1.
	Claims 42-44 list all the same elements of claims 39-41 , but in system form rather than medium form.  Therefore, the supporting rationale of the rejection to claims 39-41 applies equally as well to claims 42-44.  
	Regarding claim 45,
Ravichandran and St. Pierre  teach method of claim 19. St Pierre further teaches the wherein the first computing platform includes a different host operating system than the second computing platform. (See column 14 lines 18-63, column 10 line 63-column 11 line 37, St. Pierre teaches different hosts and OS’) See motivation to combine for claim 19.
	Regarding claim 46,
Ravichandran and St. Pierre  teach method of claim 19. St Pierre further teaches the wherein the first computing platform includes a different hypervisor than the second computing platform. (See column 14 lines 18-63, column 10 line 63-column 11 line 37, St. Pierre teaches multiple hypervisors) See motivation to combine for claim 19.
	Regarding claim 47,
Ravichandran and St. Pierre  teach method of claim 19. St Pierre further teaches the wherein the first computing platform comprises a cloud platform and the second computing platform comprises a bare metal platform. (See column 14 lines 18-63, column 10 line 63-column 11 line 37, St. Pierre teaches a bare metal platform) See motivation to combine for claim 19.
Claims 48-50 list all the same elements of claims 45-47, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 45-47 applies equally as well to claims 48-50 .  

Claims 2, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran (U.S. Patent App Pub 20140164486) in view of St, Pierre (U.S. Patent 10534629) in view of Mandelstein (U.S. Patent 9244951).

	Regarding claim 2,
Ravichandran and St. Pierre teach the at least one computer-readable storage medium of claim 1.
Ravichandran and St. Pierre teach the does not explicitly teach but Mandelstein teaches wherein the instructions further cause the computing node to provide a list of service domains available for deployment of the application, including the first and second service domains. (See column 8 line 30-64, claim 1,5, Mandelstein teaches database/ list of service domain that software is deployed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Mandelstein with Ravichandran  and St. Pierre because both deal with abstract layer processing. The advantage of incorporating the above limitation(s) of Mandelstein into Ravichandran  and St.Pierre is that Mandelstein teaches the persistency access layer is provided as an interface and is configured to allow the multi-tenant application and its services to access several databases managed in the multi-tenant environment in a transparent manner when coupled with abstraction layer. Since the multi-tenant application and its services are unaware of the physical implementation of the databases they reference, persistency access layer can provide a link between the multi-tenant application and the abstraction layer hiding the details of the physical implementation of the databases. The multi-tenant application and its services can read and write data to the databases through persistency access layer, by generating queries which are sent to the abstraction layer for extrapolation and processing, therefore making the overall system more robust and efficient. (See column 1, Mandelstein)

	Regarding claim 35,
Ravichandran and St. Pierre teach the teaches system of claim 34.
Ravichandran and St. Pierre teach the does not explicitly teach but Mandelstein teaches wherein the PaaS manager is configured to provide a list of service domains available for deployment of the application, including the first and second service domains, in response to receipt of the request. (See column 8 line 30-64, claim 1,5, Mandelstein teaches database/ list of service domain that software is deployed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Mandelstein with Ravichandran and St. Pierre because both deal with abstract layer processing. The advantage of incorporating the above limitation(s) of Mandelstein into Ravichandran  and St. Pierre is that Mandelstein teaches the persistency access layer is provided as an interface and is configured to allow the multi-tenant application and its services to access several databases managed in the multi-tenant environment in a transparent manner when coupled with abstraction layer. Since the multi-tenant application and its services are unaware of the physical implementation of the databases they reference, persistency access layer can provide a link between the multi-tenant application and the abstraction layer hiding the details of the physical implementation of the databases. The multi-tenant application and its services can read and write data to the databases through persistency access layer, by generating queries which are sent to the abstraction layer for extrapolation and processing, therefore making the overall system more robust and efficient. (See column 1, Mandelstein)

Claims 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran (U.S. Patent App Pub 20140164486) in view of St. Pierre (U.S. Patent 10534629) in view of Gangadhar (U.S. Patent App Pub 20200014607).

Regarding claim 10,
Ravichandran and St. Pierre  teach at least one computer-readable storage medium of claim 1.
Ravichandran and St. Pierre  do not explicitly teach but Gangadhar teaches wherein the instructions further cause the computing node to train a machine learning model for inclusion in the application based on data received from an external data source.(See paragraphs 58, 65, 64, Gangadhar teaches machine learning model and data external data source )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Gangadhar with Ravichandran and St. Pierre because both deal with abstraction layer processing. The advantage of incorporating the above limitation(s) of Gangadhar into Ravichandran and St. Pierre is that Gangadhar teaches the method enables providing cloud computing as a model of service delivery for enabling convenient on-demand network access to a shared pool of configurable computing resources that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service., therefore making the overall system more robust and efficient. (See paragraphs [0002] - [0003], Gangadhar)

	Regarding claim 18,
Ravichandran teaches system of claim 11.
Ravichandran and St. Pierre do not explicitly teach but Gangadhar wherein the PaaS manager is further configured to train a machine learning model for inclusion in an application to be hosted in the first or second service domain based on data received from an external data source. (See paragraphs 58, 65, 64, Gangadhar teaches machine learning model and data external data source )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Gangadhar with Ravichandran  and St. Pierre because both deal with abstraction layer processing. The advantage of incorporating the above limitation(s) of Gangadhar into Ravichandran and St. Pierre is that Gangadhar teaches the method enables providing cloud computing as a model of service delivery for enabling convenient on-demand network access to a shared pool of configurable computing resources that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service., therefore making the overall system more robust and efficient. (See paragraphs [0002] - [0003], Gangadhar)
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Siebel, U.S. Patent App 20170006135, provides service for design, development, deployment, and operation of next generation cyber-physical software applications and business processes. Provides a suite of pre-built, cross-industry applications, developed on its platform, that facilitate Internet-of-Things (IoT) business transformation for organizations in energy, manufacturing, aerospace, automotive, chemical, pharmaceutical, telecommunications, retail, insurance, healthcare, financial services, public sector, and others.
2. Peran, U.S. Patent App 20200034776, teaches the method involves determining adjacency of skills of target skills and skills of each of entities. The adjacency of skills is used to generate skill clusters. The skill clusters are corrected using the one domain knowledge experts. Skill demand of the skill clusters or corrected skill clusters are forecast.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444